Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the cap” without providing antecedent basis.
Claim 3 recites “a cap”.  It is unclear if this is meant to introduce a second cap beyond the one mentioned in claim 1, or if it is meant to refer to the same cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0341359 to Vanier (“Vanier”) in view of U.S. Patent Application Publication No. 2011/0233219 to Proskey (“Proskey”).  Regarding claims 1, 9, 10, 12, Vanier discloses an insulated drinking vessel comprising lower portion of a vessel, 1a, comprising a bottom-closed cylinder made of insulated sidewalls and having a top opening.  Vanier at Figure 2, Paragraph [0039] and claim 11.  Into the opening of the lower portion is pressed, threaded, or otherwise commonly sealed an upper portion of the vessel, 1b, corresponding to the recited stopper.  Vanier is silent regarding the insulated sidewalls of vessel 1a being multiwalled with an enclosed area of reduced pressure between inner and outer walls, and regarding the stopper defining a region of reduced pressure within the stopper.
Proskey is also directed to insulated beverage holders.  Proskey discloses that insulated walls, such as the sidewalls of Vanier’s vessel 1a, may be made multi-walled, having a vacuum between the inner and outer sidewalls thereof.  Proskey at paragraph [0106].  Similarly, Vanier discloses that lids/stoppers for such structures may similarly be made multiwalled with vacuum in the space defined by the multiwall structure.  Id. at claim 8 and paragraph [0106].  In applying the teachings of Vanier, the person of ordinary skill in the art at the time of invention would have found it obvious to apply commonly known structures for insulated beverage holder sidewalls to those of Vanier, including the multi-walled sidewalls of Proskey, defining a region of reduced pressure between the inner and outer sidewalls.  Similarly, the person would have reason to ensure the lid/stopper portion of Vanier maximized the insulating effect by utilizing commonly known means of insulating such stoppers, including the multiwalled structure having reduced internal pressure disclosed in Proskey.
Further regarding claim 2, Vanier discloses that the sidewalls of the vessel as a whole may be made of metal, thus rendering a stopper that is made of metal.  Vanier at claim 12.  Additionally, the stopper includes other metallic parts, such as the spout rod.  Id. at paragraph [0053].
Further regarding claim 3, the Office finds that in a multi-walled version of the upper vessel 1b, the sidewall of 1b that engages with the sidewalls of vessel 1a may be considered the recited cap, and an additional sidewall of the multi-walled version enclosing an empty interior space would be considered to correspond to the recited cap plug.
Further regarding claim 4, Vanier’s stopper includes a pass-through opening/tube in which is placed a pump/lumen assembly configured to allow fluid to pass from the lower holding reservoir 2 enclosed by the inner walls of the lower portion 1a up into the upper drinking reservoir 3, which is exterior to the stopper.
Further regarding claim 5, although Vanier is silent regarding the specific dimensions of its pass-through opening, the person of ordinary skill in the art at the time of invention would have considered commonly used dimensions for various beverage straws to be obvious, including those falling within the recited range.
Further regarding claims 6-8, Vanier includes a liquid dispensing tube passing partially through the pass-through opening of the stopper and down into the lower region of the holding portion in order to provide liquid communication between the bottom of the holding reservoir.  Vanier is silent regarding the material of which this liquid dispensing tube is made, but any commonly known material for such purpose would have been obvious, including metal, rubber, glass or plastic.
Further regarding claim 11, Proskey discloses providing a passive means of maintaining beverage temperature within its vessel via a heat sink.  However, the person of ordinary skill in the art at the time of invention would have considered using active means, such as a small thermal electric device, to be nothing more than the obvious use of a commonly known alternative device for maintaining beverage temperature.
Further regarding claim 13, the pump, and closure all protrude from the stopper of Vanier.  Because the claim does not define the battery compartment nor the means of engagement, the Office finds that at least in devices requiring large number of batteries, the small protrusions of the stopper of Vanier will be capable of at least frictionally engaging with the compartment.
Further regarding claims 14 and 15, the Office finds that properly sizing the empty volume space relative to the total volume of the stopper as a means of balancing insulating properties against bulk would be well within the ordinary skill in the art at the time of invention.
Further regarding claims 16 and 17, Proskey includes an elastomer disc at the bottom of its unsulating shield in order to protect against the possibility of something inside the insulating shield (such as the liquid dispensing tube of Vanier) from damaging itself or the shield if the drinking container is accidentally slammed downward.  Such an elastomer would urge anything pressing against it upwards towards the cap/stopper.
Further regarding claims 18-20, Varnier shows an O-ring seal between the stopper and vessel sidewalls configured to prevent leaks.  Although Varnier does not specifically disclose the material from which the O-ring is made, the person of ordinary skill in the art at the time of invention would have found any commonly known material for making o-rings, such as a polymeric rubber, to be an obvious choice.
      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727